IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: DESIGNATION OF CHAIR AND        : No. 612
                                       :
VICE-CHAIR OF THE DOMESTIC             : CIVIL PROCEDURAL RULES DOCKET
                                       :
RELATIONS PROCEDURAL RULES             :
                                       :
COMMITTEE                              :


                                  ORDER

PER CURIAM:



            AND NOW, this 30th day of January, 2015, Maria P. Cognetti, Esquire, is

hereby designated as Chair and David J. Slesnick, Esquire as Vice-Chair of the

Domestic Relations Procedural Rules Committee commencing March 1, 2015.